                CASE 0:20-cr-00181-PJS-BRT Doc. 171 Filed 04/12/21 Page 1 of 1

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MINNESOTA

                        INITIAL APPEARANCE - REVOCATION
                                                   )        COURT MINUTES - CRIMINAL
United States of America,                          )          BEFORE: Katherine M. Menendez
                                                   )            U.S. MAGISTRATE JUDGE
                       Plaintiff,                  )
v.                                                 )   Case No:             20-cr-181 PJS/BRT
                                                   )   Date:                April 12, 2021
Branden Michael Wolfe(4),                          )   Video Conference
                                                   )   Time Commenced:      1:02 p.m.
                       Defendant.                  )   Time Concluded:      1:08 p.m.
                                                   )   Time in Court:        6 minutes
                                                   )
                                                   )
                                                   )

APPEARANCES:
 Plaintiff: Harry Jacobs, Assistant U.S. Attorney
 Defendant: Doug Olson, Assistant Federal Public Defender
                        X FPD

Date Charges Filed: 3/29/2021                      Offense: multiple halfway house violation

 X Advised of Rights

on   Violation of X Pre-trial Release

X Defendant released on previous conditions.



Additional Information:
X Defendant consents to this hearing via video conference
                                                                                                 s/ JAM
                                                                           Signature of Courtroom Deputy
